Detailed Action
This action is in response to the RCE (Request for Continued Examination) filed on January 13, 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.

Response to Arguments
	Applicant’s arguments with respect to USC 102 of claims 1-4, 6-10, and 12-20 and USC 103 rejection of claims 5 and 11 have been considered, and after further search and review of the references, the Office respectfully disagrees and provides a re-mapping of the limitations. Applicant argues that “Balasubramanian does not describe “receiving a database backup request from a computing device external to the virtual machine” as claimed recited in the claims. Rather, Balasubramanian describes a “storage array interface 126 [that] directly interfaces with the plurality of storage arrays 108 using calls to storage array 138,” which “helps accomplish storage arrays related functions such as expanding a volume, adding more capacity to an existing volume group, creating copies from backup sets, and so on.” Balasubramanian, paragraph 20. Further, Balasubramanian does not disclose the auto discovery or 

Applicant further argues that “Varadharajan is cited to teach executing a backup agent. See Office Action at page 12. Whether or not this is an accurate characterization, Varadharajan does not cure the deficiencies of Balasubramanian discussed above. Accordingly, no combination of Balasubramanian and Varadharajan can teach or suggest the invention as recited in claims 5 and 11.”

	Balasubramanian teaches in [0027], wherein in step 302, application entities with environment specifics in the storage network are discovered (e.g., an application self-discovery phase, i.e. auto-discovery of process running on a virtual machine). In step 304, it is determined whether or not an auto-configure backup and restore policy is enabled. If it is determined that the auto-configure backup and restore policy is enabled, the process 300 performs step 306, else the process 300 performs step 308. In step 306, the discovered entities are included in a new backup and restore policy and a local repository is updated. Described policy-based backup and restore technique supports external backup and application interfaces. The method further includes performing a backup operation of data associated with said each application entity for multiple database types and is based on the backup and restore policy. Described policy-based backup and restore technique supports external backup and application interfaces API’s.

In addition, Varadharajan teaches in Fig. 1C, Fig. 1D and [0071], [0097], an information management system which includes a storage manager, one or more data agents, and one or more media agents. The intermediate components can include one or more secondary storage computing devices as shown in FIG. 1A and/or one or more media agents, which can be software modules operating on corresponding secondary storage computing devices or other appropriate computing devices. The communication pathways include APIs including, e.g., cloud service provider APIs, virtual machine 

	Regarding independent claims 7 and 13, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
	Regarding dependent claims 2-6, 8-12 and 14-20, Applicant has not overcome the rejections and they are similarly rejected.

Further, Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over BALASUBRAMANIAN (US 2010/0306486 A1) in view of VARADHARAJAN et al. (US 2015/0074060 A1.)

3.	Regarding claim 1, BALASUBRAMANIAN discloses “A method comprising: initiating an auto-discovery of processes running on a virtual machine, to determine a list of processes executing on the virtual machine and to identify a database executed in the virtual machine by identifying a database process from the list of processes executing on the virtual machine; receiving a database backup request at the virtual machine from a computing device external to the virtual machine;” (See abstract and Fig. 1-3, [0027]) (Entities in the storage network are discovered in an application auto discovery which identifies processes amongst several processes which run on a virtual machine. In step 304 in Fig. 2, it is determined whether or not an auto-configure backup and restore policy is enabled. If it is determined that this is enabled, then the process performs the step. In step 306, the discovered application entities are included in a new backup and restore policy and a local repository is updated.

“based on the database backup request received by the virtual machine, executing an application-aware backup of the database using a backup utility executing on the virtual machine to create a database backup image;.” (See abstract, Fig. 1 and Fig. 4 and [004], [0027]) (FIG. 4 illustrates a process flow chart of a method 400 for performing a policy-based backup and restore operation, according to one embodiment. The policy-based backup and restore operation may be performed in a storage network that includes a plurality of host servers and a plurality of storage arrays. The method also includes performing a backup operation of data associated with said each application entity based on the backup and restore policy using application utilities and operating system utilities configured to interface with said each application entity and a corresponding operating system of the at least one host server respectively, and using a storage array interface configured to directly interface with the at least one storage array. 

A policy-based application-aware storage array snapshot backup and restore technique is disclosed. In one aspect, a method of performing a backup and restore operation in a storage network  includes detecting each application entity in the storage network, and configuring a backup and restore policy associated with the storage network for said each application entity. The method further includes performing a backup operation of data associated with said each application entity based on the backup and restore policy. Described policy-based backup and restore technique supports external backup and application interfaces.)

“and storing the database backup image on storage external to the virtual machine” (See [0041]) (Supports the storing of images to external backup to the VM and application interfaces, provides backup/restore integrity validation and supports disaster recovery process via provisioning to generate copies/mirrors from backup sets.)

“as a call to an application program interface (API) of the virtual machine that is supported with a virtual infrastructure corresponding to the virtual machine and causes the virtual machine to execute a backup utility associated with the database based, at least in part, on structural characteristics of the database” (See [0020]-[-0021]) (The OS utilities directly uses an interface for calls to the virtual machines i.e. storage arrays to execute a backup, create more copies from backup sets, expand the volume, add more space and so on. The policy-based backup and restore module performs a backup and restore operation of data associated with each of the application entities shown in Fig. 1.)

But, BALASUBRAMANIAN does not explicitly disclose “wherein the backup utility causes backup metadata to be stored by the database, the backup metadata including at least location information for backup images created by the backup utility” 

However, VARADHARAJAN teaches “wherein the backup utility causes backup metadata to be stored by the database, the backup metadata including at least location information for backup images created by the backup utility” (See [0077]-[0078]) (Performing certain functions of the information management system 100 to access and modify metadata within the primary data 112. Metadata generally includes information about data objects or characteristics associated with the data objects. Metadata can include, without limitation, one or more of the following: the data owner (e.g., the client or user that generates the data), the last modified time (e.g., the time of the most recent modification of the data object), a data object name (e.g., a file name), a data object size (e.g., a number of bytes of data), information about the content (e.g., an indication as to the existence of a particular search term), user-supplied tags, to/from information for email (e.g., an email sender, recipient, etc.), creation date, file type (e.g., format or application type), last accessed time, application type (e.g., type of application that generated the data object), location/network (e.g., a current, past or future location of the data object and network pathways to/from the data object), geographic location (e.g., GPS coordinates), frequency of change (e.g., a period in which the data object is modified), business unit (e.g., a group or department that generates, manages or is otherwise associated with the data object), aging information (e.g., a schedule, such as a time period, in which the data object is migrated to secondary or long term storage), boot sectors, partition layouts, file location within a file folder directory structure, user permissions, owners, groups, access control lists [ACLs]), system metadata (e.g., registry information), combinations of the same or other similar information related to the data object.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine BALASUBRAMANIAN (Policy-based backup and recovery operation in a storage network) with VARADHARAJAN (File Manager integration with an enhanced storage manager of virtual machines) in order to substantially enable user self-service for virtual machines that are under the user's control, with reliable, cost-effective way to protect the information stored on their computer networks, while minimizing impact on productivity. VARADHARAJAN [003]

One having ordinary skill would also be motivated to combine BALASUBRAMANIAN in view of VARADHARAJAN, in view of the suggestions provided by VARADHARAJAN in paragraphs [0131], wherein the one or more agents are advantageously configured to assist in the performance of information management operations based on the type of data that is being protected, at a client-specific and/or application-specific level.

Regarding claim 2, BALASUBRAMANIAN in view of VARADHARAJAN discloses “The method of claim 1, wherein the storage external to the virtual machine comprises a network file system (NFS) share of a virtual server appliance.” (See Fig. 1 and [0025]) (The OS utilities 124 are configured to function as a set of commands that are directly passed to an OS 104 to perform a set of tasks such as mounting/dismounting of a volume, file system maintenance, etc. The storage array interface 126 is configured to send and receive commands directly to the storage arrays 108.)

Regarding claim 3, BALASUBRAMANIAN in view of VARADHARAJAN discloses  “The method of claim 1, further comprising: creating at least one of a snapshot image or a read-only disk of the virtual machine; and hot-adding at least one of the snapshot image or the read-only disk of the virtual machine to the computing device external to the virtual machine.” (See [0020]-[0021]) (The calls to storage array 138 helps accomplish storage arrays related functions such as expanding a volume, adding more capacity to an existing volume group, creating copies from backup sets, and so on. In one embodiment, the storage array interface 126 communicates with the symbol server 142 and the SVM server 146 within the plurality of storage arrays 108 to access to the DPL 144 and the BVL 148 respectively. Further, the policy-based backup and restore module 114 configures a backup and restore policy associated with the storage network 150 for each of the application entities 118A-N.)

Regarding claim 4, BALASUBRAMANIAN in view of VARADHARAJAN discloses  “The method of claim 1, further comprising: creating a snapshot of the virtual machine on the storage; and replicating the storage containing the virtual machine snapshot.” (See Fig. 1, [004], [0018], [0021]) (The primary storage 128 includes a management server 140 that includes a symbol server 142, a data protection layer (DPL) 144, a storage virtualization manager (SVM) server 146 and a block virtualization layer (BVL) 148. In one example embodiment, the secondary storage 130 mirrors the primary storage 128. A policy-based application aware storage array snapshot backup and restore technique is disclosed. In one aspect, a method of performing a backup and restore operation in a storage network includes detecting each application entity in the storage network, and configuring a backup and restore policy associated with the storage network for said each application entity. The method further includes performing a backup operation of data associated with said each application entity based on the backup and restore policy. Based on the configured backup and restore policy and using the application utilities 116, the OS utilities 124 and the storage array interface 126, the policy-based backup and restore module 114 performs a backup and restore operation of data associated with each of the application entities 118A-N.)

Regarding claim 5, BALASUBRAMANIAN in view of VARADHARAJAN discloses  “The method of claim 1, further comprising: executing a backup agent on the computing device external to the virtual machine; determining processes executing on the virtual machine using an application programming interface (API) of the virtual machine; and determining a process associated with the database based on the executing processes.” (See VARADHARAJAN: Fig. 1C, Fig. 1D and [0097]) (FIG. 1C is a diagram of an information management system including a storage manager, one or more data agents, and one or more media agents. The intermediate components can include one or more secondary storage computing devices 106 as shown in FIG. 1A and/or one or more media agents, which can be software modules operating on corresponding secondary storage computing devices 106 or other appropriate computing devices. An application program interface ("API"), or other interactive interface through which users and system processes can retrieve information about the storage operations or issue instructions to the information management system 100 and its constituent components.)
Regarding claim 6, BALASUBRAMANIAN in view of VARADHARAJAN discloses  “The method of claim 5, further comprising:  executing an application-aware database backup utility on the virtual machine using the API of a virtual infrastructure and based on the determined process associated with the database.” (See Fig. 1, Abstract and [004]) (A policy-based application-aware storage array snapshot backup and restore technique The method also includes performing a backup operation of data associated with said each application entity based on the backup and restore policy using application utilities and operating system (OS) utilities configured to interface with said each application entity and a corresponding operating system of the at least one host server respectively, and using a storage array interface configured to directly interface with the at least one storage array.)

As per claim 7, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A computing system comprising: a virtual machine; and a computing device external to the virtual machine, the virtual machine to:” (See Fig. 1.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine BALASUBRAMANIAN (Policy-based backup and recovery operation in a storage network) with VARADHARAJAN (File Manager integration with an enhanced storage manager of virtual machines) in order to substantially enable user self-service for virtual machines that are under the user's control, with reliable, cost-effective way to protect the information stored on their computer networks, while minimizing impact on productivity. VARADHARAJAN [003]

One having ordinary skill would also be motivated to combine BALASUBRAMANIAN in view of VARADHARAJAN, in view of the suggestions provided by VARADHARAJAN in paragraphs [0131], wherein the one or more agents are advantageously configured to assist in the performance of information management operations based on the type of data that is being protected, at a client-specific and/or application-specific level.

Regarding claim 8, BALASUBRAMANIAN in view of VARADHARAJAN discloses “The system of claim 7, wherein the computing device external to the virtual machine to: use a virtual infrastructure to create a snapshot image of the virtual machine, the snapshot image comprising a backup of the database.” (See Fig. 1 and [004].  [0018]) (A policy-based application aware storage array snapshot backup and restore technique. The primary storage 128 includes a management server 140 that includes a symbol server 142, a data protection layer (DPL) 144, a storage virtualization manager (SVM) server 146 and a block virtualization layer (BVL) 148. In one example embodiment, the secondary storage 130 mirrors the primary storage 128.)

Regarding claim 9, BALASUBRAMANIAN in view of VARADHARAJAN discloses  “The system of claim 8, the computing device further to: create the snapshot image on storage coupled with virtual machine; and make the snapshot image accessible to the computing device.” (See [004]) (A policy-based application-aware storage array snapshot backup and restore technique is disclosed. A method of performing a backup and restore operation in a storage network (e.g., including at least one host server and at least one storage array) includes detecting each application entity in the storage network, and configuring a backup and restore policy associated with the storage network for said each application entity.)

Regarding claim 10, BALASUBRAMANIAN in view of VARADHARAJAN discloses  “The system of claim 8, the computing device further to: hot-add the snapshot image to the computing device external to the virtual machine.” (See [0020]-[0021]) (The calls to storage array 138 helps accomplish storage arrays related functions such as expanding a volume, adding more capacity to an existing volume group, creating copies from backup sets, and so on. In one embodiment, the storage array interface 126 communicates with the symbol server 142 and the SVM server 146 within the plurality of storage arrays 108 to access to the DPL 144 and the BVL 148 respectively. Further, the policy-based backup and restore module 114 configures a backup and restore policy associated with the storage network 150 for each of the application entities 118A-N.)

Regarding claim 11, BALASUBRAMANIAN in view of VARADHARAJAN discloses  “The system of claim 7, the computing device further to: execute a backup agent on the computing device external to the virtual machine; determine processes executing on the virtual machine using an application programming interface (API) of the virtual machine; and determine a process associated with the database.” (See VARADHARAJAN: Fig. 1C, Fig. 1D and [0097]) (FIG. 1C is a diagram of an information management system including a storage manager, one or more data agents, and one or more media agents. The intermediate components can include one or more secondary storage computing devices 106 as shown in FIG. 1A and/or one or more media agents, which can be software modules operating on corresponding secondary storage computing devices 106 or other appropriate computing devices. An application program interface ("API"), or other interactive interface through which users and system processes can retrieve information about the storage operations or issue instructions to the information management system 100 and its constituent components.)

Regarding claim 12, BALASUBRAMANIAN in view of VARADHARAJAN discloses “The system of claim 11, wherein the application-aware database backup application creates the database backup image using an application programming interface of the virtual infrastructure, and wherein the database backup utility that is executed by the virtual machine is based on the determined process associated with the database.” (See Fig. 1, Abstract and [004], [0027]) (A policy-based application-aware storage array snapshot backup and restore technique. The method also includes performing a backup operation of data associated with said each application entity based on the backup and restore policy using application utilities and operating system (OS) utilities configured to interface with said each application entity and a corresponding operating system of the at least one host server respectively, and using a storage array interface configured to directly interface with the at least one storage array. Application entities with environment specifics in the storage network are discovered (e.g., an application self-discovery phase, i.e. auto-discovery of processes running on a virtual machine). In step 304, it is determined whether or not an auto-configure backup and restore policy is enabled. If it is determined that the auto-configure backup and restore policy is enabled, the process 300 performs step 306, else the process 300 performs step 308. In step 306, the discovered application entities are included in a new backup and restore policy and a local repository is updated.)

As per claim 13, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including  “A non-transitory machine-readable storage medium encoded with instructions, the instructions that, when executed, cause a processor to: initiating an auto-discovery of processes running on a virtual machine, wherein the auto-discovery identifies the database executed in the virtual machine;” (See [0039]) (A computer readable medium for performing a policy-based backup and restore operation in the storage network has instructions that, when executed by a computer, cause the computer to perform the method illustrated in FIG. 4.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine BALASUBRAMANIAN (Policy-based backup and recovery operation in a storage network) with VARADHARAJAN (File Manager integration with an enhanced storage manager of virtual machines) in order to substantially enable user self-service for virtual machines that are under the user's control, with reliable, cost-effective way to protect the information stored on their computer networks, while minimizing impact on productivity. VARADHARAJAN [003]

One having ordinary skill would also be motivated to combine BALASUBRAMANIAN in view of VARADHARAJAN, in view of the suggestions provided by VARADHARAJAN in paragraphs [0131], wherein the one or more agents are advantageously configured to assist in the performance of information management operations based on the type of data that is being protected, at a client-specific and/or application-specific level.

Regarding claim 14, BALASUBRAMANIAN in view of VARADHARAJAN discloses “The non-transitory machine-readable storage medium of claim 13, further comprising instructions that, when executed, cause the processor to store the database backup image on a disk of the virtual machine.” (See Fig. 3)
Regarding claim 15, BALASUBRAMANIAN in view of VARADHARAJAN discloses “The non-transitory machine-readable storage medium of claim 13, wherein the backup utility that is executed by the virtual machine is based on a process that is associated with the database.” (See Fig. 1 and Fig. 2).

Regarding claim 16, BALASUBRAMANIAN in view of VARADHARAJAN discloses “The method of claim 1, wherein the storage external to the virtual machine is a local disk of the virtual machine.” (See [006], [0027]) (The method includes creating a recovery point based on the backed-up data, updating a local repository for the backup and restore policy, and posting application and OS logs to indicate a completion of the backup operation. In step 304, it is determined whether or not an auto-configure backup and restore policy is enabled. If it is determined that the auto-configure backup and restore policy is enabled, the process 300 performs step 306, else the process 300 performs step 308. In step 306, the discovered application entities are included in a new backup and restore policy and a local repository is updated.

Regarding claim 17, BALASUBRAMANIAN in view of VARADHARAJAN discloses  “The method of claim 1, further comprising: after creating the database backup image, generating a snapshot image from the database backup image on the storage external to the virtual machine, wherein the snapshot image comprises a read-only base disk image and a delta disk image.” (See Fig. 3 and [004], [006]) (A policy-based application aware storage array snapshot backup and restore technique is disclosed. The method includes performing a recovery operation of said each application entity based on a recovery point selected from the set of recovery points. In addition, the method includes verifying an integrity of the recovery operation for said each application entity using the application utilities and the OS utilities.)
Regarding claim 18, BALASUBRAMANIAN disclose BALASUBRAMANIAN in view of VARADHARAJAN discloses “The method of claim 17, wherein the snapshot image is generated using an application programming interface (API) of the virtual machine.” (See Abstract) (The method  includes performing a backup operation of data associated with said each application entity based on the backup and restore policy using application utilities and operating system (OS) utilities configured to interface (API) with said each application entity.)

Regarding claim 19, BALASUBRAMANIAN in view of VARADHARAJAN discloses  “The method of claim 17, wherein the snapshot image includes a state of the virtual machine, and wherein the state may be reverted to in order to avoid loss of work that the virtual machine is performing.” (See [002]) (The backup operation may be used to restore a state following a disaster or to restore lost files after they have been accidentally deleted or corrupted.)

Regarding claim 20, BALASUBRAMANIAN in view of VARADHARAJAN discloses “The method of claim 1, wherein the database backup request comprises a call to an application programming interface (API) of the virtual machine to execute the application-aware backup of the database.” (See [0020]) (The OS utilities 124 are configured to interface (API) with a corresponding OS 104 of each of the plurality of host servers 102A-N using OS specific commands 136. The storage array interface 126 directly interfaces with the plurality of storage arrays 108 using calls to storage array 138 (e.g., symbol/SVM calls).


  
















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy McGhee whose telephone number is (313)446-6581.  The examiner can normally be reached on 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154